t c memo united_states tax_court pizza industries inc domino's pizza petitioner v commissioner of internal revenue respondent docket no filed date paul w rowe and kevin m bagley for petitioner gretchen a kindel for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner's motion for an award of administrative and litigation costs under sec_7430 and rules through ' unless otherwise indicated all sec references are to the internal_revenue_code in effect for the taxable years in after concessions by the parties ’ the sole issue for decision is whether respondent has established that respondent's position was substantially justified in the administrative and court proceedings we hold that respondent has not neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner's motion see rule a we therefore decide the matter before us based on the record that has been developed to date background petitioner is a california corporation owned percent by pizza park corporation an s_corporation pizza park and percent by michael brown mr brown pizza park is wholly owned issue however all references to sec_7430 are to such section in effect at the time that the petition was filed all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner exhausted its administrative remedies see sec_7430 petitioner did not unreasonably protract the proceedings see sec_7430 petitioner substantially prevailed see sec_7430 a and petitioner satisfied the applicable net_worth requirement see sec_7430 a initially there was an issue as to the reasonableness of the claimed costs however petitioner has substantiated the expenses contested by respondent and has conceded that attorney's_fees are recoverable only to the extent of dollar_figure per hour plus any allowable increases for the cost of living see sec_7430 b c b because of petitioner's concession regarding the rate of recovery for attorney's_fees the claimed costs have been reduced from dollar_figure to dollar_figure hours for at the rate of dollar_figure per hour and hours for at the rate of dollar_figure per hour cost of living adjusted plus dollar_figure in expenses respondent does not contest the reasonableness of the dollar_figure amount by michael paul mr paul mr paul has a certain level of expertise in developing restaurants because of mr paul's expertise domino's pizza inc domino's entered into an agreement the area agreement with pizza park on date giving pizza park the exclusive right to develop including marketing advertising and public relations domino's franchises within san diego county california pizza park agreed to develop a minimum of restaurants within years or risk losing its territorial protection the area agreement provided pizza park with compensation_for the development of the domino's restaurants during the period of its territorial protection pizza park was entitled to receive percent of the royalty fees the compensation that domino's received from each restaurant excluding the restaurant with the highest volume of royalty sales domino's was not obligated to pay the compensation under certain circumstances including if pizza park violated the area agreement in any way further upon termination of the area agreement for any reason pizza park would no longer be entitled to the compensation_for sales after the effective termination_date of the agreement we may interchangeably refer to a franchise as a restaurant or a store the area agreement further provided that unless permitted by domino's the area agreement would be nonassignable however a corporation actively managed and wholly owned and controlled by pizza park conducting no business other than the operation of stores could be allowed to operate domino's franchises the rights and responsibilities of a franchisee would be defined under the terms of a standard franchise agreement the franchise agreements the franchise agreements provided that each franchisee was required to pay domino's a royalty fee of percent based on the store's weekly royalty sales pursuant to the area agreement mr paul initiated the development of the domino's franchise in the san diego area developing franchise stores pizza park owned such franchises petitioner although not a wholly owned subsidiary of pizza park was allowed to own franchise stores petitioner's shareholders mr brown and mr paul as the sole shareholder of pizza park executed the franchise agreements for the stores owned by petitioner during the years in issue petitioner operated the franchise store with the highest volume in royalty sales within the san diego area for that store petitioner paid percent of the there are no pertinent differences between the franchise agreements here at issue we therefore refer to the franchise agreements in the collective royalty fees directly to domino's as for the other stores petitioner paid percent of the royalty fees due or dollar_figure percent of the royalty sales to domino's and the other percent of the royalty fees due or the other dollar_figure percent of the royalty sales to mr paul as the sole owner of pizza park the royalty payments to mr paul were reported by petitioner on forms on each of petitioner's corporate_income_tax returns for through taxable years petitioner claimed a royalty expense deduction_equivalent to the royalty fees paid to domino's and mr paul or percent of petitioner's royalty sales respondent conducted an examination of petitioner's through taxable years during the administrative audit petitioner was represented by paul w rowe mr rowe mr rowe provided respondent with copies of the area agreement and the franchise agreements further mr rowe provided respondent with a letter from domino's explaining the reason why payments had been made to both mr paul and domino's the purpose of this practice was to ease the administrative burden on domino's by eliminating the need for it to issue checks---in effect eliminating the middleman with respect to those payments after considering the area agreement the franchise agreements and the letter of explanation from domino's respondent determined that petitioner was not entitled to a royalty expense deduction for the portion of the royalty fees paid to mr paul the contested payments at the time respondent's theory for disallowing the deduction was not clear respondent issued a notice_of_deficiency for the taxable years through on date petitioner filed its petition in this case on date subsequently on date the court served notice that this case would be called for trial in san diego california on date shortly before that date on date kevin m bagley entered his appearance as petitioner's co-counsel two days later on date the parties placed a telephone conference call to domino's counsel during this call mr bagley asked domino's counsel regarding the consequences if petitioner failed to make the contested payments to mr paul domino's counsel advised the parties that domino's would be entitled to sue petitioner to recover the unpaid royalty pursuant to this conversation respondent conceded the deductibility of the contested payments on date by executing a stipulated decision which was entered by the court on date thereafter on date petitioner respondent made certain other adjustments that are only computational that result from the disallowance of the royalty expense deduction for the contested payments submitted its motion for an award of administrative and litigation costs two days later on date the court vacated its decision recharacterized the form of decision as a stipulation of settlement and filed petitioner's motion for an award of costs discussion we apply sec_7430 as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 secs 110_stat_1452 the amendments made by tbor2 apply in the case of proceedings commenced after date see tbor2 sec_701 sec_702 sec_703 and sec_704 sec_110 stat inasmuch as the petition herein was filed on date the amendments made by tbor2 apply in the present case a requirements for a judgment under sec_7430 a judgment for administrative costs incurred in connection congress has amended sec_7430 twice since the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 first congress amended sec_7430 in the taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_788 second congress amended sec_7430 in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however the amendments made by tra do not apply in the case of proceedings commenced before date and the amendments made by rra apply only to costs incurred more than days after date the petition herein was filed on date and petitioner has not claimed costs incurred more than days after date the amendments made by tra and rra therefore do not apply in the present case with an administrative_proceeding may only be awarded under sec_7430 if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding see sec_7430 and b similarly a judgment for litigation costs incurred in connection with a court_proceeding may only be awarded if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding see sec_7430 b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a respondent concedes that petitioner has satisfied the requirements of sec_7430 a petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent's position in the court and administrative proceedings was substantially justified see sec_7430 b b substantial justification the commissioner may establish that a position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in eaja thus the commissioner's position may even be incorrect but substantially justified if a reasonable person could think it correct magqie management co v commissioner 108_tc_430 the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner takes his position see maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually loses or concedes a case does not establish an unreasonable position see 36_f3d_1361 5th cir revg on other grounds tcmemo_1993_510 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered see 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by respondent as of the date of the notice_of_deficiency see sec_7430 b the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by respondent in the answer to the petition see 930_f2d_759 9th cir affg an unpublished decision of the tax_court 861_f2d_131 5th cir affg 89_tc_79 ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 in the present case however we need not consider two separate positions because there is no indication that respondent's position changed or that respondent became aware of any additional facts that rendered his position any more or less justified between the issuance of the notice_of_deficiency and the filing of the answer to the petition respondent determined in the notice_of_deficiency that petitioner was not entitled to a royalty expense deduction for the contested payments as we understand respondent's position respondent would not have disallowed the deduction if petitioner had directly paid the contested payments to domino's respondent disallowed the royalty expense deduction based on the conduct of the parties ie the fact that petitioner made the contested payments to mr paul and respondent's interpretation of the area agreement the deduction was disallowed because respondent determined that petitioner was the implied assignee of the area agreement and therefore possessed a fixed and unconditional right to reimbursement for the contested payments under that agreement finally respondent concluded that any payments made to mr paul were simply constructive dividends even in light of the fact that petitioner made the contested payments to mr paul we are not convinced that respondent reasonably interpreted the area agreement to deny petitioner a deduction for the contested payments in arriving at this conclusion we have considered the rights and obligations of the parties as set forth in the area agreement and the franchise agreements including under the area agreement pizza park was the party with the right to receive the compensation petitioner was not a party to the area agreement petitioner was not wholly owned by pizza park or mr paul but wa sec_49 percent owned by another individual even pizza park's right to receive the compensation was conditional petitioner's obligation to pay percent of its royalty sales as a royalty fee was unconditional and finally petitioner in fact satisfied this obligation petitioner's obligation to domino's for the royalty fees arose under the franchise agreements pursuant to the franchise agreements each store operated by petitioner was unconditionally required to pay percent of its royalty sales proceeds to domino's as a royalty respondent did not have any indication that petitioner was relieved of this obligation although petitioner did not pay the entire percent royalty fee to domino's respondent was provided with a letter from domino's counsel explaining the reason for this albeit informal arrangement a corporation is not precluded from deducting an otherwise deductible royalty expense because the fee is paid to a shareholder as opposed to a third party cf podd v commissioner tcmemo_1998_231 taxpayer entitled to deduct a royalty fee paid to a shareholder to the extent the royalty fee was reasonable supplemented by tcmemo_1998_418 respondent contends that it was reasonable for respondent to treat petitioner as the implied assignee of the area agreement because domino's ignored the separate identity of petitioner from pizza park for certain purposes specifically respondent refers to the fact that in determining the store with the highest volume in sales all stores owned by both petitioner and pizza park were pooled respondent surmised therefore that for the stores owned by petitioner petitioner was entitled to receive the contested payments as reimbursement because a taxpayer is not entitled to deduct an expense for which there is a fixed and unconditional right to reimbursement respondent disallowed the loss however respondent's position ignores the terms of the parties' agreements first we are not persuaded that respondent reasonably determined petitioner to be the implied assignee of the area agreement and therefore entitled to the compensation petitioner was never a party to the area agreement that provided for the compensation petitioner was only a party to the franchise agreements under which petitioner operated its stores and was required to pay a 5-percent royalty fee it is not clear that the fact that domino's a third party chose to treat petitioner and pizza park as members of one group ---the paul group --for one purpose otherwise affected the rights and obligations of petitioner and its shareholders and pizza park and its shareholder for other purposes petitioner was a separate corporate entity possessing a different identity from pizza park and mr paul petitioner was not solely owned by pizza park or mr paul but was also owned by mr brown a percent shareholder there was no reason for respondent to conclude that mr brown would be willing to allow petitioner to pay dividends to mr paul without making appropriate adjustments on its corporate books nor was there any indication that petitioner's corporate identity was in any manner ignored finally petitioner appropriately filed forms reporting the payments made to mr paul therefore respondent has failed to establish that respondent reasonably determined petitioner to be the implied assignee of the area agreement second even if petitioner impliedly become an assignee of the area agreement the right to receive the compensation was not a fixed or unconditional right to receive reimbursement whereas under the area agreement the right to receive the compensation was conditional and revokable the obligation of a franchise owner such as petitioner under a franchise agreement to pay the 5-percent royalty fee was unconditional therefore there appears to be no fixed or unconditional right to receive reimbursement for the contested payments based on the forgoing we are not convinced that respondent reasonably determined that petitioner was entitled to a fixed or unconditional right to receive reimbursement as an implied assignee of the area agreement finally we have considered that respondent conceded this case based on a single telephone conversation with domino's counsel upon being informed by domino's counsel that domino's would be entitled to sue petitioner for recovery if petitioner failed to make the contested payments to mr paul respondent immediately conceded the deficiencies we do not understand why respondent did not seek to make this inquiry before issuing a notice_of_deficiency respondent was not precluded from contacting domino's a third party to confirm respondent's theory before issuing a notice_of_deficiency respondent was aware of the basis for disallowing the deduction and should have taken minimal steps to confirm or negate respondent's theory before issuing a notice_of_deficiency respondent claims that it was petitioner's burden to prove that it was entitled to the deduction however petitioner provided respondent with copies of the agreements at issue respondent's determination was simply based on respondent's interpretation of those agreements at the time respondent's theory for disallowing the deduction was not completely clear and hence petitioner could do nothing further to substantiate the claimed deduction in light of the foregoing respondent has failed to establish that respondent's position in the administrative and court proceedings was substantially justified to reflect our disposition of the disputed issues and the parties' concessions an appropriate order and decision will be entered
